Citation Nr: 0839675	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision by the Indianapolis RO.  In March 2006, 
a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
In July 2007, the matter was remanded for additional 
development and notice.


FINDING OF FACT

Hepatitis C was not manifested in service and a preponderance 
of the evidence is against a finding that such disability is 
related to the veteran's service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

A June 2003 letter (prior to the decision on appeal), 
informed the veteran of the evidence needed to support his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, evidence 
and information VA would obtain, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  

The veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records that could be obtained have been obtained.  
The RO arranged for VA examinations.  

In October 2008 written arguments, the veteran's 
representative asserted that the RO had not complied with the 
directives of the Board's July 2007 remand because a VCAA 
notice letter was sent to an erroneous address (and 
subsequent notice was either incomplete, or not in proper 
form), and because the VA examiner's opinion was 
nonresponsive to the questions posed by the Board.  In that 
regard, it is noteworthy that while VCAA-mandated notice 
regarding disability ratings and effective dates of awards 
was ultimately provided in improper form (i.e., via 
supplemental statement of the case (SSOC)), the veteran was 
not prejudiced by such defect, as notice regarding disability 
ratings and effective dates only becomes critical when 
service connection is allowed.  As the claim of service 
connection is being denied, rating and effective date matters 
are moot.   

Regarding the adequacy of the medical opinion provided on 
June 2008 VA examination, the Board finds that it is 
substantially compliant with the Board's remand request.  
What the Board sought was an analysis of the veteran's risk 
factors for hepatitis C in service and postservice, and an 
opinion as to the likely source of the veteran's infection 
based on identified risk factors.  In essence, that is what 
the June 2008 examiner provided.  Consequently, further 
remand for a medical opinion as to the etiology of the 
veteran's hepatitis C is not necessary.  

The Board finds that VA's duty is met.  It is not prejudicial 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).   

II. Factual Background

The veteran's STRs include a June 1967 record that indicating 
that the veteran had a penile ulcer; the impression was rule 
out syphilis.  In December 1967, the veteran thought he had 
venereal disease acquired in Vietnam (he did not have a 
discharge).  Testing [for venereal disease] in August and 
November was negative.  A March 1968 record notes the veteran 
had a urethral discharge, but does not reflect a diagnosis of 
a sexually transmitted disease.    

A March 1987 VA hospital summary notes the veteran was 
admitted for alcohol rehabilitation.  He reported the onset 
of alcoholism at age 13, and an extensive current habit.  He 
did not comply with the program, and was discharged.

On December 1996 VA examination, the veteran reported a 
history of alcohol, marijuana, and cocaine abuse.  He had not 
used any of these substances in the past 15 months.

A June 1999 private treatment record reflects the first 
diagnosis of hepatitis C.

A June 1999 VA treatment note indicates the veteran reported 
using cocaine 5 to 6 years prior, street drugs (heroin) in 
1968, and opium in Vietnam.  He reported that he had multiple 
sex partners over the years and that he did not know if he 
had a transfusion associated with an aneurysm repair in 1995.  

A June 2002 VA treatment record notes the veteran reported 
extensive alcohol abuse from 1970 until 1995, when he quit 
drinking.  He also reported prior use of heroin, cocaine, 
crack, marijuana, and prostitutes.

In a questionnaire received in July 2003, the veteran denied 
exposure to hepatitis C risk factors that included 
intravenous drugs, high-risk sexual activity, hemodialysis, 
tattoos, body piercing, accupuncture with non-sterile 
needles, blood transfusions, and exposure to contaminated 
blood or fluids as a healthcare worker.  He provided a 
statement alleging contact with blood of two people injured 
in Vietnam, a boy and a friend; there were no records to 
corroborate these events.  

On September 2003 VA examination, the veteran admitted to 
past high-risk activities including multiple sexual partners, 
snorting cocaine, and drinking excessive alcohol.  The 
diagnosis was Hepatitis C.

At the March 2006 Travel Board hearing, the veteran alleged 
that he could have contracted hepatitis C in service from 
being immunized with non-sterile needles; being embraced by a 
friend who returned bloody from a firefight; and being stung.  
He did not know what caused the sting, but believed it could 
be have resulted in the hepatitis C.  

In July 2006, the veteran submitted copies of information 
from the internet to the effect that Vietnam veterans had a 
higher hepatitis C infection rate than veterans who were not 
in Vietnam.  

On June 2008 VA examination, the examiner reviewed the 
veteran's claims file and noted the veteran's accounts of 
risk factors in service.  The examiner further noted the 
veteran's medical history and that the initial diagnosis of 
hepatitis C in 1999.  The veteran denied alcohol or drug 
abuse (even those these risk factors were documented in his 
claims file).  The physician listed the veteran's documented 
risk factors for hepatitis C as a history of past drug abuse, 
a history of cocaine use, and a history of possible venereal 
disease.  Risk factors not shown were blood transfusions 
prior to 1992, blood exposure by accidental needle puncture 
(the veteran denied being given inoculations in service with 
unclean needles), hemodialysis, and tattoos or body 
piercings.  The examiner confirmed the diagnosis of hepatitis 
C and opined that it was not caused by, or related to, risk 
factors in service.  The rationale was that there was no 
documentation that the veteran engaged in combat or was 
exposed to blood of others in service.  He commented that 
even if the veteran had transient contact with blood when he 
hugged his friend, there was a significantly low probability 
of communicating hepatitis C from such contact.  It was noted 
that a search of literature revealed the odds for developing 
hepatitis C were 49.6 for IV drug use, 10.9 for blood 
transfusion, 6.3 for sexual contact with an IV drug user, 2.1 
for being struck or cut with a bloody object, and 1.6 for 
immunoglobulin injection.  He added: "high rate of hepatitis 
C (approximately 30%) have been found in patients with 
alcohol abuse even in the absence of other risk factors".

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Private and VA treatment records establish clearly that the 
veteran has hepatitis C.  What he must show to establish 
service connection for such disability is that it at least as 
likely as not was contracted from exposure to [non-
misconduct] risk factors in service versus any postservice 
(or pre-service) factors.  In support of his claim the 
veteran has submitted information from internet sources 
indicating that veterans who served in Vietnam have a higher 
incidence of hepatitis C infection than veterans who did not.  
This information is nonspecific as to the veteran, and 
therefore not probative of his claim.  In fact, the only 
competent (medical) evidence of record that directly 
addresses the etiology of the veteran's hepatitis C infection 
is in the opinion by the 2008 VA examiner.  That examiner 
reviewed the claims file, listed the veteran's risk factors 
for hepatitis in service and postservice (as shown by records 
and endorsed or denied by the veteran on interview), and 
provided an opinion that the veteran's hepatitis C was not at 
least as likely as not related to risk factors in service.  
The examiner explained the rationale for the opinion, 
including the late onset of symptoms and diagnosis and 
statistical studies regarding the probability of hepatitis C 
infection arising from various risk factors.  The opinion is 
therefore considered highly probative evidence in this 
matter.  Because there is no competent (medical opinion) 
evidence to the contrary, it is persuasive.  Notably, the 
veteran's own opinion that his hepatitis C is related to risk 
factors in service is not competent evidence because as a 
layperson, he is untrained in determining medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim; 
therefore, service connection for hepatitis C must be denied.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


